DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 133 is objected to because of the following informalities:  
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 139, 140, 141 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 139, 140, and 141 refer to an “air circulation system”.  It is not clear which air circulation system applicant is claiming since the independent claims 133 introduces two air circulation systems.  The claims are indefinite since they don’t identify which air circulation, is it 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 133-135, 138-144, and 153 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,006,320 to Bailey in view of PCT WO2010/093796 A1 to Lee and Samberg et al., “Application of disinfectants in poultry hatcheries,” Rev. Sci. Tech. Off. Int. Epiz., 14(2):365-380 (1995).
Regarding Claims 133 and 142, Bailey teaches a poultry egg incubator comprising an enclosure (Bailey Fig. 1), a temperature control system (Bailey Col. 2 lines 16-25; element #90), egg turning system (Bailey Fig. 12), and an air circulation system (Bailey Fig. 4 #70).
Bailey is silent on a separate air circulation system comprising intake 101, filter 102, and a Dry Hydrogen peroxide (DHP) gas generating system that continuously provides between 0.001 parts per million (ppm) and 10 ppm DHP that is non-hydrated and comprising less than 0.015 ppm ozone to said incubator, wherein eggs placed in said poultry egg incubator are continuously exposed to DHP.

It would have been obvious to one of ordinary skill in the art to modify the teachings of Bailey with the teachings of Lee at the time of the invention to provide microbial control and/or disinfection/remediation of an environment both on a surface and in the air as taught by Lee. Lee teaches the knowledge that DHP disinfects surfaces. In addition, Lee teaches ppm of DHP in the claimed range is “safe” for use. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results, known disinfectant/antimicrobial treatment.
Samberg is cited as a supporting reference to support the motivation of one of ordinary skill in the art to modify the teachings of Bailey with the teachings of Lee.  Samberg it a teaching of the general knowledge of one of ordinary skill in the art that it is known to apply a fumigation of microbial control to eggs while in an incubator i.e. during incubation (Samberg page 372 
Regarding Claim 134, Bailey as modified teaches said DHP gas generating system comprises a source of ultraviolet (UV) light and an air-permeable substrate structure having a catalyst on its surface and configured to generate DHP (Lee paragraph [0039], [0043]).
Regarding Claim 135, Bailey as modified teaches comprising an environmental control unit (Bailey Col. 2 lines 16-25).
Regarding Claim 138, Bailey as modified teaches further comprising a clean air plenum (Bailey Fig. 3 and 4 #74, 72, 77; Lee air discharged from the DHP device Fig. 8, 9, 10, 11, 12).
Regarding Claims 139 and 141, Bailey as modified teaches the air circulation system comprises one or more fans (Bailey Fig. 2 #51).
Regarding Claim 140, Bailey as modified teaches said air circulation system is a laminar flow system (Bailey Fig. 2 air pattern arrows).
Regarding Claim 143, Bailey as modified teaches comprising a humidifier (Bailey Col. 10 line 62-66).
Regarding Claim 144, Bailey as modified satisfies the limitation of a single-stage incubator since this term does not define a specific duration of time or results.  Bailey teaches the incubation stage of “setting”.  The “setting” satisfies the broad reference to single-stage incubator.  The claim does not define that the eggs hatch at the end of the single-stage.  Alternatively, it would have been obvious to one of ordinary skill in the art to modify the teachings of with a single-stage incubator for a more efficient use of space and less machinery.  
Regarding Claim 153, Bailey as modified teaches said air circulation system including a
DHP gas generating system is a separate circulation system (Lee Fig.1 and 8; applicant doesn’t structurally claim how the incubator and system structurally connect to each other, the teachings of Bailey as modified by Lee satisfy the broad nature of the claim limitation).

Claim 137 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,006,320 to Bailey in view of PCT WO2010/093796 A1 to Lee and Samberg et al., “Application of disinfectants in poultry hatcheries,” Rev. Sci. Tech. Off. Int. Epiz., 14(2):365-380 (1995) as applied to claim 133 above, and further in view of Chinese Patent CN 102308761 to Gu et al.
Regarding Claim 137, Bailey teaches the presence and removal of carbon dioxide, but is silent on explicitly teaching comprising a carbon dioxide (CO2) sensing system.  However, Gu teaches the general knowledge of one of ordinary skill in the art that it is known to provide carbon dioxide sensors in incubators (Gu abstract and claim 1).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Bailey with the teachings of Gu at the time of the invention as a safety measure and because it can affect the growth of the egg as taught by Gu.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 133-135, 137-144, 153 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Lee is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lee is reasonably pertinent to the particular problem applicant is concerned with.  Lee’s analogous nature is bridged to Bailey by the teachings of Samberg et al that teaches the analogous nature of fumigation and incubators and the need for good hygiene in poultry settings.  
Applicant argues that Lee is intended for human applications and there is no predictability that it would work in a poultry setting.  However, the amount of DHP claimed by applicant is within the range of DHP taught by Lee.  Even though Lee references human applications since the ranges of DHP are similar then it is reasonable to think that it would work in a poultry application.
Applicant hasn’t explicitly claimed how the DHP device connects with the incubator.  The amended claim language does not require any direct connection between the incubator and the DHO.  The claim language merely reads on a DHP device as taught in Lee Figs. 8, 9, 10, 11, 12 merely being placed inside an incubator.  Merely claiming an intake and filter does not structurally claim how incubator and the DHP device come together.  The broad claim language is satisfied by the placement of Lee inside of Bailey.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



11 January 2022